Citation Nr: 1124195	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from January 1991 to April 1991.

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these claims in March 2009 and September 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.

2.  PTSD first manifested many years after service, and it is not related to service.

3.  The Veteran's psychiatric disorders other than PTSD were not shown in service, not shown for years, and are not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In-service Reports of Medical Examinations dated in April 1986, May 1990, and January 1991 reflect that the Veteran's psychiatric evaluation was clinically normal.  Reports of Medical History dated in April 1986 and May 1990 reflect that he checked the 'no' boxes for frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A Report of Medical History dated in January 1991 reflects that he made no complaints related to PTSD or any other acquired psychiatric disorder.  There are no other service treatment records related to PTSD or any other acquired psychiatric disorder.  

Private treatment records from Dr. R.V.R. dated in March 2003 reflect that the Veteran was assessed with generalized anxiety disorder, as well as depressive disorder, not otherwise specified.  This is the first recorded mention of psychiatric symptomatology.

Private treatment records from Dr. L.P. dated in April 2003 reflect that the Veteran was diagnosed with psychotic disorder, not otherwise specified, as well as depressive disorder, not otherwise specified, and generalized anxiety disorder.  VA outpatient treatment records dated in April 2003 reflect that he was assessed with schizoaffective disorder, and bipolar disorder was ruled out.  Private treatment records from Dr. T.L.R. dated in April 2003 reflect that he was diagnosed with recurrent unspecified major depressive disorder, as well as PTSD and a personality disorder, not otherwise specified.  

In May 2003, the Veteran filed the current claim.

VA outpatient treatment records dated in May 2003 reflect that the Veteran was diagnosed with bipolar disorder, and PTSD due to sexual trauma was ruled out.  Private treatment records from Dr. R.V.R. dated in May 2003 reflect that he was diagnosed with unspecified, recurrent major depressive disorder, as well as PTSD, and a personality disorder, not otherwise specified.  

VA outpatient treatment records dated in June 2003, October 2003, March 2004, and November 2004 reflect that the Veteran was assessed with bipolar disorder and PTSD due to sexual trauma.  

A letter from T.H.S. dated in September 2005 reflects that, from March 2003 to November 2003, the Veteran was treated for severe anxiety and panic from flashbacks, nightmares, and constant fear of reoccurring sexual assaults (PTSD) of a drugging and raping during service.  T.H.S. noted that the Veteran was treated for agoraphobia, bipolar I disorder, and PTSD.  

 Claim for PTSD

In addition to the laws and regulations above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

When the evidence does not establish that a veteran is a combat veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged in combat.  Because he is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.

The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).

Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Notably, in July 2003, the RO requested from the Veteran the types of evidence described in M21-1 and 38 C.F.R. § 3.304(f)(3).  The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms, including nightmares, flashbacks, and other difficulties he or she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current location at 38 C.F.R. § 3.304 (f)(5).

The Veteran is seeking service connection for PTSD.  He claimed that he was sexually assaulted by a Petty Officer at a chief's on-base house after being drugged in late 1986 or early 1987.  He stated that he never reported the incident.  

As noted above, the Veteran's service treatment records show no evidence of a psychiatric disorder or any symptoms that are reasonably attributed thereto.  Service personnel records do not indicate sudden requests that a military occupational series or duty assignment be changed without other justification, increased use or abuse of leave without apparent reason, changes in performance or performance evaluations, or any other factor that would corroborate or suggest that he was under severe stress.

As noted above, VA outpatient and private treatment records reflect that the Veteran was diagnosed with PTSD due to sexual assault based on his reported history; however, his service records do not corroborate his alleged stressors, nor has any other corroborating evidence been submitted.  The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

While the Veteran alleges that his current PTSD is related to his service, there are no records which reflect treatment for or complaints of psychiatric problems or mention of a sexual assault in service until 2003.  Accordingly, entitlement to service connection for PTSD as a psychosis on a presumptive basis is not warranted because no disorder was shown within the applicable presumptive period following his separation from service.  See 38 C.F.R. § 3.309.  

As mandated in cases involving alleged sexual trauma, VA has endeavored to seek any and all possible sources of evidence that might enable the Veteran to corroborate the alleged sexual trauma.  VA has meticulously requested evidence of all possible types that might corroborate his account of the stressor, including not only service treatment records or actions or requests in service personnel records, but also statements from fellow soldiers, friends, or relatives from the time of the alleged incident and thereafter.

However, as no probative evidence establishing a nexus between the current diagnosis of PTSD and sexual trauma suffered in service has been submitted, service connection for PTSD due to sexual assault is not warranted.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In statements in support of his claim, the Veteran has attributed his current PTSD to service; however, as a layperson, he is not competent to give a medical opinion on causation of a medical condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board concludes that PTSD was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  

Acquired Psychiatric Disorder Other than PTSD

The Board recognizes that the Veteran has diagnoses of multiple psychiatric disorders, including depression, anxiety, and bipolar disorder.  Significantly, however, the competent evidence of record does not show that these disorders were diagnosed prior to 2003.  In view of the lengthy period without complaints pertaining to an acquired psychiatric disorder, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the evidence weighs against a finding of a nexus between service and the Veteran's current psychiatric problems because the record does not show that any of those problems existed in service or are in any way service-related.  Furthermore, as there is no evidence of treatment for or complaints of psychiatric problems during his period of service, the Board finds that a VA examination is not required in this case.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed acquired psychiatric disorders and active duty service.  He is competent to report symptoms as they come to him through his senses, as a lay person, he is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  See 38 C.F.R. § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion).

Also, matters concerning the etiology of certain conditions, such as acquired psychiatric disorders, are sufficiently complex that they are not susceptible to lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In any event, the Veteran's service treatment records reflect no findings related to an acquired psychiatric disorder during service, and the post-service treatment records reflect no findings related to an acquired psychiatric disorder until 2003, more than 11 years after discharge from service.  Thus, the Board finds that the medical records regarding the onset of symptoms are more probative than the Veteran's current contention as to the onset of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

There is no medical opinion of record suggesting a relationship between an acquired psychiatric disorder and service.  Thus, the preponderance of the evidence is against the claim and service connection is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

Finally, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2003 and November 2009.  The July 2003 letter was sent prior to the initial RO decision in this matter.  

With respect to the Dingess requirements, in November 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records, private treatment records, and VA treatment records.  The Veteran submitted additional records and several written statements.  

The record reflects that the Veteran was denied disability benefits from the Social Security Administration (SSA).  There is no suggestion that records held by SSA in connection with the denial would be pertinent to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The record also reflects that he stated in November 2010 that he had an appointment scheduled later that month with a psychiatrist and indicated that he would submit a copy of the treatment records from this scheduled appointment.  He subsequently has not indicated that he attended this appointment and did not submit any additional treatment records.  

The Veteran has indicated that his medical records from M.K. related to his claimed conditions are unavailable.  The RO attempted to obtain treatment records from a private medical facility and the facility responded that they had no records for the Veteran for the dates requested.  Because these records from M.K. and the private hospital are not available, no further efforts to obtain them are necessary.  See 38 C.F.R. § 3.159(c)(1)(i).  Therefore, all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.

Moreover, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the claimed disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claimed disorders, a remand for a VA examination would unduly delay resolution.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder other than PTSD, claimed as schizophrenia and bipolar disorder, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


